Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (previously cited, US 2011/0151552) (hereinafter “Jiang”) in view of Lee (previously cited, WO 01/79346 A1) and Kenesu (previously cited, JPH0841252A) (hereinafter “’Kenesu”).
Regarding claim 1, Jiang discloses an inflatable bioreactor bag comprising:  	a top sheet of polymer material (a sealed bioreactor bag formed of a top sheet and a bottom sheet joined along their edges; see FIG. 1; ¶¶ [0008] and [0029]); and  	a bottom sheet of the polymer material coupled along at least one edge of the top sheet to form a sealed bag (a sealed bioreactor bag formed of a top sheet and a bottom sheet joined along their edges; see FIG. 1; ¶¶ [0008] and [0029]), wherein the polymer material is formed from a composition comprising:  	A.    a copolymer of ethylene and at least one a-olefin (a copolymer of ethylene such as LLDPE; see ¶ [0029]).  	Jiang does not explicitly disclose wherein the polymer material includes, B) between 25 and 300 ppm by weight of α-tocopherol relative to the component A. 
Regarding claims 2 and 5, modified Jiang does not explicitly disclose wherein the composition further comprises a stearate. However, Jiang does disclose wherein the inflatable bioreactor bag is pre-sterilized (see ¶ [0019]). The inflatable bioreactor bag can rested on a platform having a heater so that the contents within the inflatable bioreactor bag is subjected to heating (see Jiang, ¶¶ [0022] and [0024]).  	Lee further discloses wherein the polymer includes a heat-resistant component (e.g., magnesium stearate; see page 3, line 30 to page 4, line 10). The heat-resistant component is of between 100 ppm and 10,000 ppm (see page 4, lines 27-30). The amount of the magnesium stearate can be readily controlled by one of ordinary skill in the art (see page 4, lines 29-30).  	In view of Lee, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the polymer material of Jiang by including the heat-resistant of Lee. One of ordinary skill in the art would have been motivated to make said modification because Lee discloses that it is known in the art to 
Regarding claim 4, modified Jiang discloses wherein the antioxidant (α-tocopherol) is the only antioxidant present in the composition (see page 4, lines 23-26 of Lee, which discloses a single embodiment wherein a single antioxidant is used in the composition). 	Modified Jiang does not explicitly disclose wherein the amount of component B ranges between > 50 ppm and <150 ppm by weight relative to the component A. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the amount of the α-tocopherol in the polymer of modified Jiang to amount of between > 50 ppm and <150 ppm by weight relative to the polymer since Lee discloses the amount of the α-tocopherol can be readily varied by one of ordinary skill in the art (see Lee at page 4, lines 29-30). One of ordinary skill in the art would have been motivated to make said modification so as to construct an inflatable bioreactor with desired heat resistant and stability.
Regarding claim 6, modified Jiang discloses wherein the top sheet and the bottom sheet are formed from a contiguous sheet folded at least partially upon itself (i.e., the inflatable bioreactor can be formed of a single layer of LLDPE, see Jiang at [0029], thus, the single layer would be folded upon itself to form the inflatable .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (previously cited, US 2011/0151552) (hereinafter “Jiang”) in view of Lee (previously cited, WO 01/79346 A1) and Nideborn et al (2006/0198995) (hereinafter “Nideborn”).
Regarding claim 3, Jiang discloses an inflatable bioreactor bag comprising:  	a top sheet of polymer material (a sealed bioreactor bag formed of a top sheet and a bottom sheet joined along their edges; see FIG. 1; ¶¶ [0008] and [0029]); and  	a bottom sheet of the polymer material coupled along at least one edge of the top sheet to form a sealed bag (FIG. 1: a sealed bioreactor bag formed of a top sheet and a bottom sheet joined along their edges; see ¶¶ [0008] and [0029]), wherein the polymer material is formed from a composition comprising:  	A.    a copolymer of ethylene and at least one a-olefin (copolymer of ethylene such as LLDPE; see ¶ [0029]).  	Jiang does not explicitly disclose wherein the polymer material includes, B) between 50 and 200 ppm by weight of α-tocopherol relative to the component A. However, Jiang does disclose wherein the inflatable bioreactor bag is pre-sterilized (see ¶ [0019]). The inflatable bioreactor bag can rested on a platform having a heater so that the contents within the inflatable bioreactor bag is subjected to heating (see ¶¶ [0022] and [0024]).  	Lee discloses a polymer material composition comprising a polyethylene (see page 3, lines 27-29), an antioxidant component and a heat-resistant component (see  	 Furthermore, in response, it is noted that the limitation “wherein the composition has a melt flow rate 190ºC at a load of 2.16 grams of greater than 2.6 g/10 minutes after a third extrusion pass and determined in accordance with ASTM D1238-13” does not imply any structural difference between the structure of the claim and that of the reference. Rather, the limitation recites a measurement of a melt flow rate of a polymer material at a specified temperature and load. The limitation does not add any additional structural features to claimed polymer composition. The combination as set forth above discloses the claimed composition of the claimed polymer material. As such, since the combined prior art as applied to claims 1 and 3 above discloses the composition of the claimed polymer material, no patentable distinction is seen to exist between the claimed polymer material and the polymer material of the combination as set forth above. Therefore, in the absence of any further distinguishing feature(s), the claim limitation is met by the disclosure of combination as set forth above.
Response to Arguments
Applicant’s amendments have overcome the objection to the claim(s) from the previous Office Action.
Applicant's arguments filed on April 28, 2021 have been fully considered but they are not persuasive. 
Applicants argue that one of skill in the art would not consider the antioxidant of Lee or Kenesu in the disclosure of Jiang as Jiang is directed towards a very specific use that generally would need to meet a number of specifications for use as a bioreactor bag. See page 7 of the Remarks filed on April 28, 2021.
Examiner respectfully disagrees. First, adding antioxidant such as α-tocopherol to polymeric materials for preventing degradation of polymers is well known in the art (see US 2006/0198995; ¶¶ [0006]-[0010]).  Secondly, nothing in Jiang that precludes from using antioxidant with the polymer material of Jiang’s bag. Further, nothing in Jiang that states or suggests if antioxidant is used, the antioxidant would be detrimental to the cells to be grown or maintained in the bioreactor bag. Thirdly, Applicants have not provided any evidence as to why one skill in the art would not employ antioxidant with the polymer material of the bag of Jiang, or how the antioxidant of Kenesu would render the bag of Jiang inoperable for its intended purpose. Finally, Kenesu is relied upon for disclosing a composition comprising a copolymer of ethylene and at least one α-olefin and a sufficient amount of antioxidant such as α-tocopherol to improve the thermal oxidation stability of the polymer. Kenesu is directed to containers for digestible products such as food. Thus, it is respectfully submitted that employing antioxidant 
Applicants further argue that Applicants found that incorporation of an amount of their α-tocopherol resulted in an improvement in their melt flow rate with extrusion passes. Applicants further argue that this improvement in the melt flow properties could not have been expected from the references. See at paragraph bridging pages 7 to 8 of the Remarks.
In response, it is noted that the limitation “wherein the composition has a melt flow rate 190ºC at a load of 2.16 grams of greater than 2.6 g/10 minutes after a third extrusion pass and determined in accordance with ASTM D1238-13” does not imply any structural difference between the structure of the claim and that of the reference. Rather, the limitation recites a measurement of a melt flow rate of a polymer material at a specified temperature and load. The limitation does not add any additional structural features to claimed polymer composition. The combination as set forth above discloses the claimed composition of the claimed polymer material. As such, since the combined prior art as applied to claims 1 and 3 above discloses the composition of the claimed polymer material, no patentable distinction is seen to exist between the claimed polymer material and the polymer material of the combination as set forth above. Moreover, the polymer composition of the prior art would intrinsically have a melt flow rate at the claimed temperature and load since the combination as set forth above discloses the claimed composition of the claimed polymer material having an amount of α-tocopherol greater than 50 ppm by weight relative to the component A. Therefore, in the absence of any further distinguishing feature(s), it is respectfully submitted that the claim limitation is met by the disclosure of 
As to the Applicants’ argument regarding claim 4, as discussed in the revised rejection set forth above, Lee discloses a single embodiment wherein a single antioxidant is used in a composition of polymer material. It is respectfully submitted that the combination discloses and meets the limitations required by claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799